
	
		III
		110th CONGRESS
		1st Session
		S. RES. 90
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Ms. Collins (for
			 herself, Mr. Obama,
			 Mr. Domenici, Mr. Thomas, and Mr.
			 Cochran) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commending students who participated in the United States
		  Senate Youth Program between 1962 and 2007.
	
	
		Whereas the students who have participated in the United
			 States Senate Youth Program (referred to in this preamble as the Senate
			 Youth Program) over the past 45 years were chosen for their exceptional
			 merit and interest in the political process;
		Whereas the students demonstrated outstanding leadership
			 abilities and a strong commitment to community service and have ranked
			 academically in the top 1 percent of their States;
		Whereas the Senate Youth Program alumni have continued to
			 achieve unparalleled educational and professional success and have demonstrated
			 a strong commitment to public service on the local, State, national, and global
			 levels;
		Whereas the Senate Youth Program alumni have demonstrated
			 excellent qualities of citizenship and have contributed to the Nation’s
			 constitutional democracy, both professionally and in volunteer capacities, and
			 have made an indelible impression on their communities;
		Whereas each State department of education has selected
			 outstanding participants for the Senate Youth Program;
		Whereas the Department of Defense, Department of State,
			 and other Federal departments, as well as Congress, have offered support and
			 provided top level speakers who have inspired and educated the students in the
			 Senate Youth Program; and
		Whereas the directors of the William Randolph Hearst
			 Foundation have continually made the Senate Youth Program available for
			 outstanding young students and exposed them to the varied aspects of public
			 service: Now, therefore, be it
		
	
		That the Senate congratulates,
			 honors, and pays tribute to the more than 4,500 exemplary students who have
			 been selected, on their merit, to participate in the United States Senate Youth
			 Program between 1962 and 2007.
		
